Kellogg, J.:
Where interrogatories are allowed which are clearly irrelevant and are for some ulterior or improper purpose, the court on appeal may disallow them. (Walton v. Godwin, 54 Hun, 387 ; Hemenway v. Knudson, 21 N. Y. Supp. 679 ; Gilpin v. Daly, 12 id. 448) Those cases disregarded the suggestion in the prior case of Uline v. N. Y. C. & H. R. R. R. Co. (79 N. Y. 175) that an order allowing interrogatories was not appealable because the court at the trial is ultimately to determine whether the question was proper or not and, therefore, the order did not affect a substantial right. The question was nut decided in that case, and 'the subsequent cases did well to *88disregard the dictum. It seems clear that a party may be ordered to answer interrogatories which are so grossly improper that such requirement would affect a substantial'right. I think the order is appealable. It is clear that liberality shonld be allowed in framing interrogatories and "that ordinarily-a question should stand unless it is clear that it cannot within reasonable bounds be material. " The action is generally to recover an agreed compensation for services performed, without a statement as to what the services were. The answer is a general denial. Many of the proposed interrogatories Were not objected to, and perhaps from tliém we gain the only real light .as to >hat issue the parties actually intend to litigate. If the interrogatories allowed by the defendant are material we cannot say that, the ones allowed by the court are immaterial. ' Having in mind the rule that interrogatories are usually allowed, leaving the question of their admissibility to the trial court,-it'séems on this appeal to. rest with the appellant to show that the ones objected to are clearly irrelevant. It may be. his misfortune that the record does not furnish more light as to the matters- actually in litigation. We cannot say the order is clearly wrong. While it seems that all of the interrogatories cannot be necessary,, and many may be quité unimportant, the trial judge can well determine the relevant ones as the case develops upon the trial! -
It is urged that the interrogatories are .really intended to prejudice the minds of the jury against the defendant, but the trial court will see that improper questions shall not be put for such a purpose ' and that the examination is kept within due bounds. ■ The motion to " dismiss the appeal should be denied, with costs,: and the order appealed from should be affirmed, with costs.
All concurred.
. Motion to dismiss appeal denied, with ten dollars costs. Order appealed from affirmed, with ten dollars costs and disbursements.